Citation Nr: 1547275	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  13-34 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to an initial rating higher than 30 percent prior to September 2014, and higher than 50 percent thereafter, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Gibson




INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.  

These appeals to the Board of Veterans' Appeals (Board) are from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, North Carolina.

The Board notes the Veteran was service connected for PTSD in a November 2010 decision.  In September 2011, less than a year later, he indicated his symptoms had increased.  A VA examination was conducted in October 2011, and relevant VA treatment records were received, all within the year following the grant of service connection and his initial 30 percent rating.  Accordingly, his PTSD claim is pending as of the date of his claim for service connection, August 2010, and his claim has been framed as one to entitlement to an increased initial rating, as reflected above.  38 C.F.R. § 3.156(b) (2015).

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran's claims require additional development.

The Veteran argues that he is diagnosed with carotid artery disease, which has been shown in his treatment records.  He has cited an article that shows a connection between PTSD and his diagnosis, and argues that his PTSD caused or aggravated it.  This must be addressed in a VA examination.  The Board notes that the Veteran is presumed to be exposed to herbicides, and has asserted his disability is due to herbicides; therefore, an opinion on a possible relationship, irrespective of the presumptive conditions listed 38 C.F.R. § 3.309(e) must be obtained.  

In addition, the September 2014 VA examiner diagnosed the Veteran with paroxysmal atrial fibrillation (PAF), which he attributed to the Veteran's hypertension.  Hypertension is not among the conditions listed as presumptively related to herbicide exposure, however, the National Academy of Sciences (NAS) has identified "limited or suggestive evidence of association" between herbicide exposure and hypertension.  The examiner must also provide an opinion on whether hypertension is related to his herbicide exposure. 

His VA treatment records suggest there are additional private treatment records that should be obtained.

In regard to PTSD, the Board observes that the November 2014 supplemental statement of the case (SSOC) lists review of VA treatment records from October 2013 to October 2014.  These records have not been associated with the claims file, frustrating the Board's review of this claim.  On remand, updated VA treatment 
Records from October 2013 to the present shall be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his heart and his PTSD, and make arrangements to arrange all records not already associated with the claims file.  

Specifically ask for authorization to obtain records from Christiana Hospital.  

Also, ensure that updated VA treatment records dated from October 2013 are associated with the file.

2.  Schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that any heart disability, including carotid artery disease and paroxysmal atrial fibrillation (PAF), are related to service.

The Veteran asserts his carotid artery disorder is caused or aggravated by his PTSD.  He cites an article in his September 2015 informal hearing presentation (E. A. Dedert et al., "Posttraumatic Stress Disorder, Cardiovascular and Metabolic Disease: A Review of the Evidence," ANN BEHAV MED (Feb 2010) available at
http://www.ncbi.nlm.nih.gov/pmc/articles/PMC3219414/), which the examiner is asked to attempt to locate.  Please also conduct a search of the relevant medical literature regarding a connection between PTSD and depression and the Veteran's heart diagnoses.

The September 2014 VA examiner diagnosed paroxysmal atrial fibrillation (PAF), and attributed it to hypertension.  The examiner is also advised that the National Academy of Sciences  (NAS) has identified "limited or suggestive evidence of association" between herbicide exposure and hypertension.  Therefore, the examiner is asked to provide an opinion on whether it is as likely as not that the Veteran's hypertension is related to herbicide exposure in Vietnam.

The examiner is asked to review the claims file prior to the examination and also provide an opinion as to whether there are any incidents in service that as likely as not caused his current heart disabilities.

All rendered opinions are to be supported with an explanation that cites to evidence in the record and/or medically accepted knowledge.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted including the provision of a VA examination for PTSD should his updated treatment records suggest an increase in his symptoms, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


